UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   February 24, 2016

                                       No. 15-2425

                    ANA MARILU RODRIGUEZ SUTUC; Y. L.R.,
                                                Petitioners

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                                  Respondent

                     (Agency Nos. A206-448-275 & A206-448-276)

Present: JORDAN, VANASKIE and SHWARTZ, Circuit Judges

       1.     Motion by Petitioners to Vacate Court’s Opinion Dated February 11, 2016;

       2.     Response by Respondent’s in Non-Opposition to the Motion

                                                        Respectfully,
                                                        Clerk/cjg

_________________________________ORDER________________________________
        The Court has been advised that the BIA granted a motion to reopen the final
order of removal that was the subject of the petition for review filed in this case. Neither
Petitioners nor the Government informed the Court that such a motion was filed until
after the BIA granted it. As a result, this Court considered and ruled upon a petition to
review an order that had been reopened and thus was no longer a final order of removal.
Because the order this Court reviewed was not a final order of removal as of the date our
February 11, 2016 opinion and judgment was entered, the Court grants the unopposed
motion to vacate the February 11, 2016 Opinion and Judgment. The Court reminds the
parties of their continuing obligation in all cases to notify the Court of events that may
impact this Court's jurisdiction.

                                                        By the Court,

                                                        s/Patty Shwartz
Dated: March 4, 2016                                    Circuit Judge
CJG/cc:     Bernard A. Joseph, Esq.
                                                               A True Copy
            Bridget Cambria, Esq.

                                                                        Marcia M. Waldron, Clerk
                                                                Certified order issued in lieu of mandate.